TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00340-CV



                                       In re PointServe, Inc.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator PointServe, Inc., and real party in interest IPX, Inc., have filed an agreed

motion to dismiss this mandamus proceeding as moot, advising that the order at issue, which granted

a rule 202 pre-suit deposition, has been vacated and that the underlying action seeking that discovery

has been dismissed in light of a subsequent lawsuit between the parties. We grant the motion and

dismiss this mandamus proceeding as moot.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Rose

Filed: June 18, 2013